Citation Nr: 0514332	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
generalized anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran had active service from June 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO assigned a thirty percent 
rating for the veteran's anxiety disorder.   

In July 2004, the Board remanded the case to the RO so that 
the veteran could be scheduled for a Board videoconference 
hearing.  The veteran testified at a videoconference hearing 
in April 2005 before the undersigned Veterans Law Judge, and 
transcript of the hearing testimony has been associated with 
the claims file.  

In a July 2003 statement, the veteran's representative 
mentioned entitlement to individual unemployability.  As this 
issue has not been developed or addressed by the RO, it is 
referred for appropriate action.

For reasons noted below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

During the veteran's April 2005 hearing, he stated that he 
had been seeking treatment for his anxiety disorder at the VA 
Medical Center in West Roxbury once every three months.  
Although a letter from his treating psychiatrist at that 
facility is of record, the letter is dated in February 2003.  
No treatment notes dated prior to or subsequent to that 
letter are of record.  VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal should not be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Consequently, on remand the RO should attempt to obtain the 
veteran's VA treatment records from this facility dating from 
August 2002.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the veteran's 
treatment records from the VAMC West 
Roxbury dating from August 2002 to the 
present, and associate them with the 
claims file.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



